Much space in appellant's motion is taken up by statements of the alleged injured party given in evidence in the trial of Jesus Rios, and which are claimed to be at variance with the testimony of said witness in the present trial. We are bound by the record as made upon the instant trial. Of course, what occurred in the subsequent trial of appellant's codefendant has no proper place in this record and may not be considered.
The conflict in the state's testimony and that given by appellant and his witnesses was settled by the jury in favor of the state. Upon a controverted fact issue this court can not substitute its judgment for that of the jury.
The motion for rehearing is overruled.